                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:19-CR-94-TAV-DCP-1
                                             )
GARY WAYNE SUMNER,                           )
                                             )
             Defendant.                      )


                                        ORDER

      This criminal case is before the Court on the Report and Recommendation (“R&R”)

[Doc. 17] entered by United States Magistrate Judge C. Clifford Shirley, Jr. recommending

that the Court: (1) accept defendant’s guilty plea to Count One of the indictment; (2)

adjudicate defendant guilty of possession of a firearm having previously been convicted of

a felony in violation of 18 U.S.C. § 922(g)(1); and (3) order that defendant remain in

custody pending sentencing. There have been no timely objections to the R&R, and

enough time has passed since the filing of the R&R to treat any objections as having been

waived. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 51.

      After reviewing the record, the Court agrees with Judge Shirley’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the R&R [Doc. 17]

pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1.     Defendant’s plea of guilty to Count One of the indictment is ACCEPTED;

      2.     Defendant is hereby ADJUDGED guilty of possession of a firearm having

             previously been convicted of a felony in violation of 18 U.S.C. § 922(g)(1);
3.   Defendant SHALL REMAIN in custody pending sentencing.

ENTER:


                      s/ Thomas A. Varlan
                      UNITED STATES DISTRICT JUDGE
